*4The opinion of the court was delivered by
Jacobs, J.
The Appellate Division affirmed the trial court’s determination that the appellant Viola Cook was not entitled to any share of the estate of the testatrix Alma C. Cook. We granted certification on the application of the appellant. 43 N. J. 126 (1964).
Andrew Cook died in 1946 leaving the bulk of his estate to his widow Alma C. Cook. Shortly thereafter Alma executed her will. After revoking any prior wills and directing that her debts be paid, she made a bequest in the third paragraph to her late husband’s grandchildren with a proviso that if any of them predeceased her then his legacy “shall be cancelled” and shall become part of the residue of the estate. The fourth paragraph contained a bequest to her mother and father with a similar proviso that if they predeceased her then it shall be cancelled and become part of the residue. The fifth paragraph directed the payment of taxes and the sixth paragraph read as follows:
“I do hereby give, devise and bequeath all of the rest, residue and remainder of my property, be it real, personal or mixed, and wheresoever it may be situate at the time of my decease, to my sister, Anna J. Wagner of the City of New York, County and State of New York, and my step-son, Raymond W. Cook of the Borough of Brooklyn, County of Kings and -State of New York, their heirs and assigns, share and share alike.”
Raymond W. Cook was the son of Andrew Cook and the stepson of Alma. He married Viola in 1950. Viola had known him for many years and was always on friendly terms with both Andrew and Alma Cook. Raymond and Viola lived together until Raymond’s death in 1952. After Raymond’s death, Viola continued to be on friendly terms with Alma who often displayed interest in her health and financial condition. While Raymond was alive he and Viola knew about the residual bequest to him. His stepmother had stated to him that since she had received the estate of his father she felt under obligation to provide for him. After Raymond’s death, Alma stated that she felt under obligation to provide *5for Viola as Raymond’s widow and heir and that she had done so by the will she had executed. Alma knew that Viola was employed at a salary of $55 per week and that she was having difficulty maintaining her apartment and herself; she often questioned Viola as to her financial situation and told her that she would share in her estate as Raymond’s widow and heir.
Alma died on September 2, 1961 and on September 27, 1961 letters testamentary were issued to her sister Anna J. Wagner as executrix. Anna and her attorney clearly considered that Viola, as sole heir of Raymond, was entitled to one-half of the residual estate. Anna’s attorney kept Viola and her attorney advised as to the progress being made in settling the estate and as to the probable size of Viola’s share of the residue. In December 1961, Anna’s attorney advised that Viola would of course receive under the will, one-half of the residue “after the payment of administration costs, funeral expenses, etc.” In 1962 there was much additional correspondence while a waiver was being awaited from Hew Jersey’s Inheritance Tax Bureau. Ultimately the Bureau wrote a letter stating no waiver was necessary and that Raymond’s interest in the estate had lapsed. At this point, Anna’s attorney filed a complaint seeking a construction of the sixth paragraph of the will. An order to show cause was issued and an answer on Viola’s behalf was filed along with a detailed affidavit embodying the facts set forth in this opinion. Ho counter-affidavit of any nature was filed and the parties agreed that the proceeding should be disposed of as though there had been cross-motions “for summary judgment”; undoubtedly they intended that it should be finally determined as if the matters set forth in the affidavit had been presented in regular course at hearing or trial.
In a letter opinion, the trial court held that the residual bequest to Raymond had lapsed and that his share went to Anna J. Wagner, the other residual legatee, rather than to Viola Conk, his widow and heir. It found the anti-lapse provisions of N. J. S. 3A:3-13 to be inapplicable since that *6statute was not broad enough, to extend to instances where, as here, the bequest was to a stepson rather than a son. See Haake v. Closter National Bank & Trust Co., 129 N. J. Eq. 72, 73 (Ch. 1941). It also determined that no "contrary intention” appeared by the will and that consequently Raymond’s share was to vest in Anna J. Wagner under the terms of N. J. S. 3A :3-14. On appeal, the Appellate Division agreed that N. J. S. 3A :3-13 was inapplicable not only because Raymond was a stepson rather than a son but also because there had been no children born of his marriage. It voiced the opinion that the will, though considered in the light of the relevant extrinsic circumstances (Fidelity Union Trust Co. v. Robert, 36 N. J. 561, 564-568 (1962)), could not be construed as expressing an intention against a lapse of Raymond’s residuary bequest.
In Robert we had recent occasion to restate the general principles which apply in the interpretation of wills. The court will read the testament in the light of all of the surrounding facts and circumstances and will strain towards carrying out the testator’s probable intent. 36 N. J., at pp. 564-566. So far as the situation fairly permits, it will ascribe to the testator those impulses which are common to human nature and will construe his testament so as to effectuate those impulses. 36 N. J., at p. 565; Greene v. Schmurak, 39 N. J. Super. 392, 400 (App. Div.), certif. denied, 21 N. J. 469 (1956). Though direct statements by the testator as to his intentions are still being excluded by most courts, other utterances by him which may bear on the construction of his will are sensibly being received more and more freely by the courts. 36 N. J., at p. 566; 5 N. J. Practice (Clapp, Wills and Administration) §§ 196, at p. 299, 197, at p. 307 (3d ed. 1962). Not only may the circumstances surrounding the execution of the will be admitted but so also may the circumstances from then on until the testator’s death. See West Jersey Trust Co. v. Hayday, 124 N. J. Eq. 85, 87 (Ch. 1938), aff’d 125 N. J. Eq. 90 (E. & A. 1939). And not only may the testator’s practical construction of his will be received in evi*7dence but so also may the practical construction by the other interested parties. Cf. 5 Clapp, supra, § 204; Annot., 67 A. L. R. 1272 (1930).
At common law a legacy lapsed if the legatee predeceased the testator except where a proper construction of the will disclosed that the testator intended a gift over. See 6 Page on Wills § 50.2, at p. 62 (1962). Ordinarily a gift to A and his heirs was considered to have lapsed if A predeceased the testator because the word "heirs” was viewed as a word of limitation and not of substitution. See Zabriskie v. Huyler, 62 N. J. Eq. 697, 699 (Ch.), aff’d 64 N. J. Eq. 794 (E. & A. 1902). Nonetheless there were many instances in which it was found from the will and the surrounding circumstances that the use of the word “heirs” was intended to indicate the person or persons to whom the estate should go in the event the named legatee predeceased the testator. See Jackson v. Schultz, 38 Del. Ch. 332, 151 A. 2d 284 (1959); In re Britt’s Estate, 249 Wis. 30, 23 N. W. 2d 498 (Sup. Ct. 1946); In re Burrows’ Estate, 259 N. Y. 449, 182 N. E. 79 (Ct. App. 1932); Wettach v. Horn, 201 Pa. 201, 50 A. 1001 (Sup. Ct. 1902); cf. Gittings v. M’Dermott, 2 Myl. & K. 69, 139 Eng. Rep. 870 (1834); Den v. Manners, 20 N. J. L. 142 (Sup. Ct. 1843); Sandford v. Stagg, 106 N. J. Eq. 71 (Ch. 1930).
In Wettach v. Horn the testator made gifts to the heirs of his brother Thomas and his sister Elizabeth and a bequest of the residue of his estate to a deceased sister’s daughter Margaret and her heirs. Margaret predeceased the testator. Her heirs were held entitled to the residue, the court finding that such was the intent of the testator and that to effectuate his intent the words “and her heirs” should be construed as words of purchase rather than limitation. 50 A., at pp. 1002-1003. In Burrows’ Estate the testator directed his executors to divide the residue of his estate into three parts and to pay one part to his daughter-in-law, “her heirs and assigns.” The daughter-in-law predeceased the testator, leaving children who survived him. In codicils drawn after the daughter-in-law’s death, the testator referred to the fact that his will had *8divided, the residue of his estate into three parts and made certain supplemental provisions. The court found a clear intent on the part of the testator that his daughter-in-law’s children take under his will “by right of substitution.” 182 N. E., at p. 80.
In Jackson v. Schultz the testator’s will left all of his property to his wife “and her heirs and assigns forever.” His wife predeceased him, leaving children of a previous marriage. The evidence indicated that the testator always cared for the children and that he never intended that an uncle, who was his only blood relative at the time the will was executed and who later predeceased him, should share in his estate. The court held that the children took by right of substitution and relied on the many cases which have construed the word “and” to mean “or” when necessary to carry out the obvious testamentary design. 151 A. 2d, at p. 285; see Hackensack Trust Co. v. Denniston, 127 N. J. Eq. 523, 528 (Ch. 1940); Kerrigan v. Tabb, 39 A. 701, 702 (N. J. Ch. 1898); 5 Clapp, supra, § 240; 4 Page, supra, § 30.23, at p. 147. It may be noted that courts have not only substituted words but have readily inserted omitted words when needed “to effectuate the manifest intent of a testator.” Bottomley v. Bottomley, 134 N. J. Eq. 279, 291 (Ch. 1944). See Fidelity Union Trust Co. v. Robert, supra, 36 N. J., at p. 566.
In Britt's Estate the testator gave half of the residue of Ms estate “share and share alike” to his three brothers “being to each a one-third part thereof, to them and their heirs forever.” The brothers predeceased the testator and the question presented was whether their shares lapsed or went to their heirs. In holding that they went to their heirs, the court found that such was the intention of the testator as “derived from the will as a whole construed in the light of the circumstances.” 23 N. W. 2d, at p. 499. In its opinion, the court first discussed In re Hoermann's Estate, 234 Wis. 130, 290 N. W. 608 (Sup. Ct. 1940), where a residual bequest to the testator’s named children, share and share alike, and to their respective *9heirs and assigns, was held to express words of purchase rather than limitation; it then had the following to say:
“* * * The use of the word ‘respective’ in connection with the words ‘heirs and assigns’ is treated as indicating that the gift is substitutionary at least in connection with the fact that the phrase to be construed occurs in a residuary clause. Some of the foregoing factors are not in this case. The clause in question, however, contains the phrase ‘share and share alike’ and what amounts to the same thing, the phrase ‘being to each a one-third part thereof.’ These words can usually have no possible meaning in view of their distributive character unless the gift to heirs is intended to be to them as purchasers. See Page on Wills, Lifetime Edition, Volume 3, page 329. See also Thomson v. Russell, 131 S. C. 529, 128 S. E. 421. In the Hoermann case we held that the circumstance that the residuary clause is being construed together with the natural presumption against intended intestacy leaves little more to be shown to warrant a conclusion that the heirs were intended to take by purchase. We consider that the words ‘share and share alike’ are sufficient to constitute such a showing. We are fortified in this conclusion by a consideration of the surrounding circumstances, although these do give rise to conflicting inferences.’' 23 N. W. 2d, at p. 500.
 Similarly, in the case at hand, we are satisfied that when Alma’s will is viewed, as it must be, in the light of all of the pertinent surrounding circumstances, it sufficiently evidences an intent that Raymond’s heirs should take in the event he predeceased her. It must be borne in mind that almost immediately after Alma’s husband died, leaving her the bulk of his estate, she executed her will dated July 3, 1946, in which she provided that most of her property be divided equally between her sister Anna and her late husband’s son Raymond. While Raymond was not married at that time he was then courting Viola whom he later married. Alma and Viola were always friendly and it may fairly be assumed that when Alma decided to make the bequest to Raymond she contemplated not only Raymond but also his wife and family if he should have any. When her attorney drew her will he was clearly alert to the possibility that legatees might predecease the testatrix and undoubtedly intended to make the necessary provisions in this connection throughout the will. Thus, though our law would have taken *10care of the matter in like fashion (5 Clapp, supra, § 402), he expressly stipulated in the third and fourth paragraphs that if any of the legatees named there predeceased the testatrix then the legacy shall be cancelled and go to the residue. When he dealt with the residue he did not say anything about cancellation but he did say that it shall go to Anna and Raymond, “their heirs and assigns, share and share alike.” He presumably understood that this language, which was not necessary to establish a fee simple (N. J. S. 3A:3-15), was sufficiently substitutionary in nature for if it was not, there would have been, under the law as it then stood, a lapse and an intestacy as to half of the residue; it would appear evident that neither he, nor the testatrix when she read and signed the will, ever intended such a lapse and intestacy. Cf. 5 Clapp, supra, § 203, at pp. 330-331; In re Britt's Estate, supra, 23 N. W. 2d, at p. 500.
In 1947 the Legislature enacted N. J. S. 3A:3-14 which states that where one of two or more residuary legatees predeceases the testator, his share shall not lapse but shall go to the remaining residuary legatees “unless a contrary intention shall appear by the will.” This undoubtedly means by the will as construed in the light of the surrounding circumstances for there is nothing in the legislation to suggest any purpose to alter the rules of will construction as enunciated from time to time by the courts. And nothing in the legislation could affect any finding of the earlier intent of the testatrix as fairly gathered from the terms of the will and the circumstances surrounding its execution. As already indicated, such intent presumably was to give half the residuary estate to Raymond, and to his heirs if he predeceased the testatrix. The later happenings were confirmatory. When Raymond died Alma remained friendly with Viola, was solicitous of her welfare, knew of her financial situation, and made no alteration of her will. Cf. In re Long’s Estate, 121 N. Y. S. 2d 183, 186 (Surr. Ct. 1953); Levings v. Wood, 339 Ill. 11, 170 N. E. 767, 770 (Sup. Ct. 1930). Hot only did her own practical construction of the will favor Viola but *11so also did the practical construction by the only other interested party. Cf. 5 Clapp, supra, § 204; Annot., supra, 67 A. L. R. 1272.
Considering all of the foregoing, we conclude that the probable intent (Fidelity Union Trust Co. v. Robert, supra, 36 N. J., at pp. 564-566) of the testatrix was that the heirs of Raymond take his share in the event Raymond predeceased her and that her will may now fairly and justly be construed to carry out that intent. Accordingly, the judgment entered in the Appellate Division is:
Reversed.